DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022.
Applicant’s election of Group I in the reply filed on May 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed March 27, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received on May 25, 2022 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Anomalous High Ionic Conductivity of Nanoporous β-Li3PS4”” (Liu et al.). 
	As to claim 1, Liu et al. teach a sulfide solid electrolyte comprising: a Li element, a P element, and a S element (Li3PS4; title); wherein a tetrahydrofuran (THF) is also included (p 976, first paragraph on the left column); and BET specific surface area is 40 m2/g (p 977, first full paragraph in left column) (thus reading on the claimed 8.3 m2/g or more).
	As to claim 2, Liu et al. teach the BET specific surface area is 40 m2/g (p 977, first full paragraph in right column) (thus reading on the claimed 13.1 m2/g or more). 
	As to claim 4, Liu et al. recognizes both amorphous and crystalline forms depending on the heating (p 976, second paragraph of left column).  Although Liu et al. prefers a crystalline electrolyte for ionic conductivity (p 977, first full paragraph in left column), in one interpretation the appreciation of an amorphous form is seen to the recognition of a non-preferred embodiment, which still applies as prior art (see MPEP 2123).  Please see * below for an alternate 103 rejection.
	As to claim 5, Liu et al. teach the sulfide solid electrolyte is crystalline (p 977, first full paragraph in left column).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.
	As to claim 3, Liu et al. teach Li3PS4 recognizing both a PS4 peak (good agreement for Li3PS4) as well as a THF peak (p 976, left column), wherein heating results in removal of THF to form a desired nanostructure (pore size, morphology, etc.) (the paragraph bridging p 976-977).  Although this teaching is not a specific teaching to when intensities obtained by a Raman spectroscopy, an intensity at a peak "a" derived from PS4-3 is regarded as Ia, and an intensity at a peak "b" derived from tetrahydrofuran is regarded as Ib, the ratio Ib/Ia, which is the ratio of the Ib to the Ia, satisfies 0.0055 ≤ Ib/Ia < 0.266, at the very least, this sets forth that the ratio of THF present in the product is discovery of a workable/optimal amount of THF within the sulfide solid electrolyte (as compared to the peak indicating the sulfide solid electrolyte, PS4), as there is a desire to remove solvent weight to reveal the desired nanostructure while retaining the desired morphology (pore size/porous framework) (the paragraph bridging p 976-977) (see MPEP 2144.05(II)).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to optimize the amount of THF to PS4 (i.e. an intensity at a peak "a" derived from PS4-3 is regarded as Ia, and an intensity at a peak "b" derived from tetrahydrofuran is regarded as Ib, the ratio Ib/Ia, which is the ratio of the Ib to the Ia, satisfies 0.0055 ≤ Ib/Ia < 0.266) in order to remove as much solvent weight from the structure, while forming the nanostructure product and retain the proper morphology for ionic conductivity.
*Alternately, claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of US 2015/0037689 (Nishimura et al.).
	As to claim 4, Liu et al. recognizes both amorphous and crystalline forms depending on the heating (p 976, second paragraph of left column).  Liu et al. prefers a crystalline electrolyte in the final product for ionic conductivity (p 977, first full paragraph in left column).
	Thus, in this alternative rejection, it is interpreted that Liu et al. do not clearly teach an amorphous electrolyte.
	However, Nishimura et al. teaches that both amorphous and crystalline sulfide solid electrolytes are known, wherein crystallization improves ionic conductivity (para 0084) (similar to Liu et al.).  However, Nishimura et al. shows that using an amorphous sulfide electrolyte would still yield the predictable result of acting as an electrolyte.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use an amorphous electrolyte (as recognized but non-preferred by Liu et al., but shown to be functional and known by Nishimura et al.), as using an amorphous electrolyte would have yielded the predictable result of acting as an electrolyte.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Conclusion
Note: US 2020/0194825 (Katori et al.) is made of record but is not relied upon in the rejection.  Katori et al. teaches a Li, S, P-containing solid sulfide electrolyte (title; abs).  There is a Raman shift spectroscopy in fig. 5. Although, it can be gleaned, that the peak round 400 corresponds to the PS4 peak (as peaks of the same compound should have a similar placement); however the relationship with tetrahydrofuran is not determinable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759